  Case: 1:20-cv-03355 Document #: 23 Filed: 08/24/20 Page 1 of 6 PageID #:191




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


VIVEK SHAH,

     Plaintiff,
                                        Case No. 20-cv-03355
             v.
                                        Honorable Gary S. Feinerman
JPMORGAN CHASE BANK, N.A.,
                                        Magistrate Judge: Honorable Young B. Kim
             Defendant.



                           EXHIBIT A TO E. BASS
                        DECLARATION IN SUPPORT OF
                      DEFENDANT’S MOTION TO DISMISS

                           (REDACTED VERSION)
Case: 1:20-cv-03355 Document #: 23 Filed: 08/24/20 Page 2 of 6 PageID #:192




   [REDACTED]
Case: 1:20-cv-03355 Document #: 23 Filed: 08/24/20 Page 3 of 6 PageID #:193




   [REDACTED]
Case: 1:20-cv-03355 Document #: 23 Filed: 08/24/20 Page 4 of 6 PageID #:194




   [REDACTED]




                                                                              /
Case: 1:20-cv-03355 Document #: 23 Filed: 08/24/20 Page 5 of 6 PageID #:195




   [REDACTED]
Case: 1:20-cv-03355 Document #: 23 Filed: 08/24/20 Page 6 of 6 PageID #:196




   [REDACTED]




                                                                              /
